Citation Nr: 1412489	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-02 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and C.C.




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case has subsequently been transferred to the RO in Pittsburgh, PA.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is manifested by suicidal ideation, obsessional rituals which interfere with routine activities, survivor's guilt, intrusive thoughts, insomnia, near-continuous depression, panic attacks three to four times per week, impaired impulse control resulting in unprovoked irritability and periods of violence, impaired concentration, spatial disorientation, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships, that resulted in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood.

2.  The evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment.







CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but not more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran's claim of entitlement to an increased initial evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The claim is substantiated when service connection is granted, no additional notice is required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran was satisfied in regard to the issue of entitlement to an increased initial evaluation for PTSD.  The RO has obtained the Veteran's service treatment records, VA treatment records, and the Veteran's lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran has been afforded VA examinations in April 2010, June 2012, and September 2013 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners took the Veteran's statements and treatment records into account for fully-informed evaluations of the Veteran's service-connected PTSD during the appeal period.  Id.   

With respect to the issue of entitlement to a total disability rating based on individual unemployability (TDIU), the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

The Veteran has not asserted that there is any outstanding relevant evidence in support of the issues being decided herein.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran and will address the merits of the claim.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Increased Evaluation Claim for Service-Connected PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Historically, the RO granted entitlement to service connection for PTSD in a May 2010 rating decision, assigning an initial 30 percent evaluation, effective November 10, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In relevant part, the rating criteria are as follows:

A 30 percent rating for PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating for PTSD contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Id.  The assigned GAF score does not determine the disability rating VA assigns, but is highly probative because it directly relates to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evaluation of a mental disorder is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent disability picture so that the current rating accurately reflects the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2013).

For the reasons explained below, the Board finds that a 70 percent rating is the appropriate rating for the Veteran's PTSD throughout the period of the claim.  38 C.F.R. §§ 4.71a, Diagnostic Code 9411.

In an April 2010 VA examination, the Veteran reported suffering from chronic depression and PTSD since returning from Vietnam.  He stated that his symptoms had worsened and that he was "not functional - I live as a hermit - I have no job and no prospects."  He reported symptoms of depression, difficulty concentrating, sleep impairment, irritability, anger, usually without provocation, chronic fatigue, and persistent hypervigilance checking the security of his home.  The Veteran stated that irritability, depression, and anger impaired his relationships with others and difficulty concentrating interfered with his work.  He was divorced, with good relationships with his parents, but not close to his siblings, and had an "okay" relationship with his daughter and "marginal" relationship with his son.  The VA examiner found the Veteran appropriate, with depressed mood, loss of energy, panic attacks two to three times per week, signs of suspiciousness, obsessional rituals that interfered with routine activities, and mild memory impairment.  The VA examiner diagnosed PTSD and alcohol abuse and assigned a GAF score of 65.  The VA examiner opined that the "claimant uses alcohol as a way of dealing with PTSD.  The symptoms of each mental disorder cannot be delineated from each other."  

In a May 2011 VA PTSD consultation for cognitive processing therapy, the Veteran stated he was last employed in April 2011.  The Veteran reported a history of substance abuse and a recent increase in alcohol use, daily since about 2006.  The Veteran reported running his car into a barrier in an attempted suicide.  He was psychiatrically hospitalized shortly after for increased suicidal ideation, at which time he disclosed details of a sexual assault in Vietnam.  The Veteran described himself as "kind of down" and rated himself as six or seven on a scale of ten for depression "for years," with symptoms of sadness, anhedonia, increased crying spells, feelings of worthlessness, irritability, ongoing emotional numbing, sleep disturbance, and a heightened startle response.  The VA psychologist noted that the Veteran appeared appropriately dressed, neutral in mood, logical thought process, no suicidal or homicidal ideation, no hallucinations, with memory and concentration grossly intact.  The VA psychologist diagnosed PTSD secondary to military sexual trauma and alcohol abuse, with a GAF of 60.

In a May 2011 VA Medical Center treatment note, the Veteran stated he experienced depressive symptoms and had "fallen into a funk," noting a three day psychiatric hospitalization in December 2010, for suicidal ideation.  The Veteran reported being divorced three times, most recently in 2002.  He had "so-so" relationships with his two children and difficulty holding a job due to depression and concentration problems.  The Veteran reported symptoms of anhedonia, low energy, low motivation, difficulty concentrating, anxiety, "feeling on edge," self-isolating, alcohol consumption, flashbacks, nightmares, guilt, suicide attempts, and "trust issues."  He noted that his PTSD symptomatology had increased in the last few years, such that "PTSD has taken over my life," and that it related to combat and a sexual assault by another soldier.  The Veteran stated that he "lived in fear until he was transferred," and was only recently learning to deal with being raped in Vietnam.  The Veteran was assigned a GAF score of 65.

Evidence of record documented the Veteran's VA individual cognitive processing therapy sessions from May 2011 to March 2012.  The Veteran also began attending VA group therapy sessions weekly in July 2011.  A July 2011 VA treatment note stated that the Veteran admitted during his initial group therapy session that he used alcohol to cope with PTSD and was isolating himself from others.  The July 2011 treatment note indicated that the Veteran appeared fully oriented, appropriately dressed, with poor hygiene and appropriate affect.  In the Veteran's September 2013 testimony before the Board, he reported that he stopped attending VA group therapy due to conflicts with other people.  From May 2011 to March 2012, the Veteran was assigned GAF scores ranging from 60 to 70.

In a June 2012 VA examination, the Veteran reported that his moving from Texas to Pennsylvania strained his relationship with his daughter, and that he already had a poor relationship with his son.  He indicated having few friends and some leisure activities, but difficulty being around people limited his socialization and he primarily sat at home and watched television.  The Veteran reported problems maintaining employment due to difficulty concentrating and with social aspects of his jobs.  He stated he was let go from his past two jobs for "performance" and "disagreements with the philosophy of management."  He stated he was not seeking a job because he would "not really be able to do anything," and indicated that his psychiatric symptoms would continue to hamper his performance.  The Veteran reported a slight improvement in thinking patterns and mood when undergoing VA individual therapy sessions, but that he had "returned to baseline" since they terminated in March 2012.  

The June 2012 VA examiner diagnosed PTSD and alcohol abuse, not secondary to PTSD, opining that depressed mood, sleep disturbance other than dreams related to PTSD stressors, tearfulness, and interpersonal difficulties were attributable to the Veteran's alcohol abuse alone.  The VA examiner found that the Veteran's "suicide attempt, psychiatric hospitalization, inability to adequately perform at several occupations, several physical altercations due to irritability, and strained family relationships" were due to exacerbations of PTSD symptoms caused by alcohol abuse but that his PTSD symptoms have "remained stable during the review period."  The VA examiner found that "[h]is PTSD symptoms alone would not affect his ability to tolerate stress, schedule requirements, and interpersonal interactions inherent to any employment setting."

In September 2013, the Veteran's VA treating physician, Dr. D.A., submitted a statement that the Veteran had significant functional impairment due to his PTSD and continued receiving psychiatric treatment at a VA PTSD Clinic.  Dr. D.A. reported the Veteran's symptoms as intrusive memories, recurrent distressing dreams with content and affect related to traumatic events, negative alterations in thoughts and mood associated with the traumatic events, including negative views of the world, depression, irritability, feelings of estrangement from others, and sleep disturbance that has "led to significant disruption in multiple areas of psychosocial functioning."  Dr. D.A. further noted that the Veteran's "depressive episodes have been severe, leading to past suicidality, and exacerbated by subsequent stressors related to occupational, financial, and interpersonal issues."

In a September 2013 VA mental disorders disability benefits questionnaire, the VA examiner noted diagnoses of PTSD, depression "not otherwise specified," and alcohol abuse.  The September 2013 VA examiner assigned the Veteran a GAF score of 41 and opined that it was not possible to differentiate what symptoms were attributed to each diagnosis, noting that depression was secondary to "social consequences" of PTSD and that the Veteran "drinks alcohol to sleep and relax and anxiety is caused by PTSD."  The VA examiner determined that the Veteran had total occupational and social impairment manifested as depressed mood, anxiety, panic attacks three times per week, chronic sleep impairment, mild memory loss, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The VA examiner noted that the Veteran's Form 21-8940, application for increased compensation based on unemployability, supported the unemployability determination.

That same month, the Veteran submitted a buddy statement from friend, J.B., who reported knowing the Veteran for two years and that the Veteran discussed his experiences in Vietnam, to include combat experience and military sexual trauma.  She reported observing behaviors "which appeared to be inappropriate under the circumstances," including "reduced cognitive retention, rage/anger outbursts which he cannot control (can be frightening), and are at times in a childlike manner, depressive thoughts and actions, isolation, suicide attempts, an inability to maintain a consistent relationship with friends, family, or in a working environment."  She specifically noted that the Veteran would "black out" while driving, reporting that the Veteran lacked an attention span to see oncoming traffic which almost resulted in major accidents.  She stated that the Veteran did not recall the episodes when asked about the driving experiences.  

In a September 2013 hearing before the Board, the Veteran reported PTSD symptoms for about 20 years, including four to five night terrors per week that ended in cold sweats, panic attacks more than once per week, hypervigilance in checking the locks on his doors and windows three times per night, flashbacks of "actually seen patrols running through the rice patties...seeing screaming people," at times during the day and while driving, daily suicidal ideation, angry outbursts that strained familial relationships, and isolating tendencies.  The Veteran's sister, C.C., testified that during conversations the Veteran will "zone out" in a flashback, hides at family gatherings, and has had unprovoked angry outbursts, sometimes when she says "hi."  The Veteran stated that he was divorced all three times because of his mental health, his children did not like him, and that he only spends time with his sister and father.

After a thorough review of the evidence, the Board finds that an initial 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Evidence of record demonstrates that the Veteran's PTSD was manifested by depression, survivor's guilt, panic attacks three to four times per week, obsessional rituals which interfere with routine activities, intrusive thoughts, insomnia, decreased energy,  anxiety, suicidal ideation, impaired memory and concentration, impaired impulse control resulting in unprovoked irritability and periods of violence, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  The Veteran's speech was coherent and goal-directed, without evidence of psychosis, he denied having hallucinations and delusions, and maintained a few familial and social relationships.  Although the Veteran's GAF score ranged from 41 to 70, indicating mild to severe symptoms, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Board finds that the Veteran's disability picture does not meet the criteria for a 100 percent rating for his service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.126.  Despite significant difficulties, the evidence of record does not show that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, or own name.  Although the September 2013 VA examiner opined that the Veteran was totally impaired, the Board finds that the Veteran's total disability picture does not demonstrate total occupational and social impairment.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence of record demonstrates that the Veteran was fully oriented, cooperative, had no impairment of thought processes or communication, and memory loss was considered "mild."  He exhibited no hallucinations or delusions, had appropriate speech, and no homicidal ideation.  Further, the Veteran maintained relationships with his sister and father, and J.B. reported a two year friendship that included dinner, walking, and daily conversation.  As such, the Board concludes that the Veteran's symptoms reflect a 70 percent evaluation, but no more.  

Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  If the criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's PTSD is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Throughout the appeal period, the Veteran's service-connected PTSD was manifested by suicidal ideation, obsessional rituals which interfere with routine activities, survivor's guilt, intrusive thoughts, insomnia, near-continuous depression, panic attacks three to four times per week, impaired impulse control resulting in unprovoked irritability and periods of violence, impaired concentration, and difficulty adapting to stressful circumstances.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD are congruent with the disability picture represented by the 70 disability rating.  The criteria for the 70 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating less than 70 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent throughout the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. at 507.


Total Disability Rating Based On Individual Unemployability

In September 2013, the Veteran submitted VA Form 21-8940, application for increased compensation due to unemployability, claiming that he is unemployable because of his service-connected PTSD.  The record reflects that the Veteran has not worked since April 2011. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a Veteran is entitled to a TDIU rating, consideration may be given to a Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. 
  
TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Service connection is in effect for PTSD, now rated as 70 percent disabling.  As such, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

After military discharge, the Veteran worked in marketing and sales for health-related companies.  He reported that he had lost five jobs within two years because of his anger and inability to concentrate, which he attributed to his PTSD.  On his September 2013 VA Form 21-8940, the Veteran listed employment at five jobs from November 2008 to March 2011, and reported at least one month of time lost in each position related to illness.  Through various written statements and his testimony before the Board, the Veteran indicated that he was terminated from those positions due to difficulty concentrating and angry outbursts that caused problems with coworkers.  In a September 2013 Board hearing, the Veteran testified that he worked in a position that required him to see people, and that he would leave work and return home to "just kind of lay around and do nothing."  In a June 2012 VA examination, the Veteran reported that he stopped seeking employment because he believed his psychiatric symptoms "would continue to hamper his performance."

In September 2013, the Veteran submitted additional evidence, along with a waiver of RO consideration of these records.  Included in those records was a September 2013 letter from Dr. D.A., which noted that some of the Veteran's PTSD symptoms included negative alterations in thoughts and mood, severe depressive episodes, irritability, feelings of estrangement from others, and sleep disturbance that has led to significant disruption in multiple areas of psychosocial functioning

Additionally, a September 2013 VA examination report noted that the Veteran's current PTSD, depression, and alcohol abuse manifested, in part, as difficulty adapting to stressful circumstances, including work, and an inability to establish and maintain effective relationships.  The September 2013 VA examiner opined that the Veteran's symptoms resulted in total occupational and social impairment.  In support of this opinion, the VA examiner referenced the Veteran's VA Form 21-8940 that listed the Veteran's prior employment history and indicated that he left the jobs due to his disability.  

Considering the lay statements, medical evidence of record regarding the severe functional impairments exhibited by his service-connected PTSD, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected PTSD. Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


